  Case 18-21856       Doc 39     Filed 06/02/20 Entered 06/02/20 13:01:39             Desc Main
                                   Document     Page 1 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                Case No: 18-21856
Ronald Keller,                                  Chapter 13

                                Debtor(s)       Judge Carol A. Doyle


                                     NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, via electronic notice through ECF
         Ronald Keller, 1025 Elmwood Lane, Elk Grove Village, IL 60007
         See attached Service List via US Mail.



PLEASE TAKE NOTICE that on June 23, 2020 at 9:30 a.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Judge Presiding or any judge sitting in his/her
stead by telephonic hearing, and shall present this Motion, a copy of which is attached hereto.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.


                                     PROOF OF SERVICE

I hereby certify that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail, or by the methods indicated, on or before June 1, 2020.


                                                      /s/ Christine Thurston
                                                      Thurston Law Firm
                                                      PO Box 4018
                                                      Itasca, IL 60143
                                                      312-818-8008
                                                      Attorney for Debtor
                  Case 18-21856            Doc 39     Filed 06/02/20            Entered 06/02/20 13:01:39     Desc Main
Label Matrix for local noticing                     Nationstar Mortgage LLC Page
                                                         Document           d/b/a Mr.
                                                                                    2 Cooper
                                                                                      of 5         PRA Receivables Management, LLC
0752-1                                              c/o Codilis & Associates, PC                   PO Box 41021
Case 18-21856                                       15W030 N. Frontage Rd., Suite 100              Norfolk, VA 23541-1021
Northern District of Illinois                       Burr Ridge, IL 60527-6921
Eastern Division
Tue Jun 2 12:56:59 CDT 2020
U.S. Bankruptcy Court                               AAG                                            ADF OF ILLINOIS, LLC
Eastern Division                                    3800 W. Chapman Avenue                         Applied Data Finance, LLC
219 S Dearborn                                      Orange, CA 92868-1638                          15373 Innovation Drive, Suite 250
7th Floor                                                                                          Attn: Legal Department
Chicago, IL 60604-1702                                                                             SAN DIEGO, CA 92128-3428

Acceptance Now                                      American Advisors Group                        (p)BAXTER CREDIT UNION
Attn: Acceptancenow Customer Service / B            Bankruptcy Department                          COLLECTION DEPARTMENT
5501 Headquarters Dr                                P.O. Box 40724                                 PO BOX 8133
Plano, TX 75024-5837                                Lansing, MI 48901-7924                         VERNON HILLS IL 60061-8133


Big Picture Loans                                   Blitt & Gaines                                 Capital One
PO Box 704                                          661 W. Glenn Ave.                              Attn: Bankruptcy
Watersmeet, MI 49969-0704                           Wheeling, IL 60090-6017                        Po Box 30285
                                                                                                   Salt Lake City, UT 84130-0285


Capital One Bank (USA), N.A.                        Codilis & Associates                           Consumers Credit Union
PO Box 71083                                        15W030 N Frontage Rd                           1075 Tri-State Parkway
Charlotte, NC 28272-1083                            Burr Ridge, IL 60527-6921                      Suite 850
                                                                                                   Gurnee, IL 60031-9182


First Premier Bank                                  First Premier Bank                             Internal Revenue Service
601 S Minnesota Ave                                 Attn: Bankruptcy                               PO Box 7346
Sioux Falls, SD 57104-4868                          Po Box 5524                                    Philadelphia, PA 19101-7346
                                                    Sioux Falls, SD 57117-5524


JD Receivables LLC                                  Mr. Cooper                                     Nationstar Mortgage LLC d/b/a Mr. Cooper
PO Box 382656                                       Attn: Bankruptcy                               attn. bankruptcy dept
Germantown, TN 38183-2656                           8950 Cypress Waters Blvd                       P O Box 619096
                                                    Coppell, TX 75019-4620                         Dallas, TX 75261-9096


Nationstar Mortgage LLC d/b/a Mr. Cooper            North Plains Financial                         ONEMAIN
c/o McCalla Raymer Leibert Pierce, LLC              PO Box 283                                     P.O. BOX 3251
Bankruptcy Department                               Flandreau, SD 57028-0283                       EVANSVILLE, IN 47731-3251
1544 Old Alabama Road
Roswell, GA 30076-2102

OneMain Financial                                   Personify                                      Premier Bankcard, Llc
Attn: Bankruptcy                                    P.o. Box 500650                                Jefferson Capital Systems LLC Assignee
601 Nw 2nd Street                                   San Diego, CA 92150-0650                       Po Box 7999
Evansville, IN 47708-1013                                                                          Saint Cloud Mn 56302-7999


Rockford Mercantile                                 (p)SN SERVICING CORPORATION                    Silver Cloud Financial
2502 S. Alpine Rd                                   323 FIFTH ST                                   635 East Hwy 20, C
Rockford, IL 61108-7813                             EUREKA CA 95501-0305                           Upper Lake, CA 95485
                  Case 18-21856           Doc 39       Filed 06/02/20            Entered 06/02/20 13:01:39           Desc Main
Synchrony Bank                                       T Mobile/T-Mobile
                                                          DocumentUSA IncPage 3 of 5                      Tmobile Financial
c/o PRA Receivables Management, LLC                  by American InfoSource as agent                      460 Chicago Ridge Mall
PO Box 41021                                         4515 N Santa Fe Ave                                  Chicago Ridge, IL 60415-2604
Norfolk, VA 23541-1021                               Oklahoma City, OK 73118-7901


Verizon                                              Verizon                                              Christine Thurston
Attn: Wireless Bankrupty Admin                       by American InfoSource as agent                      Thurston Law Firm
500 Technology Dr Ste 500                            4515 N Santa Fe Ave                                  PO Box 4018
Weldon Springs, MO 63304-2225                        Oklahoma City, OK 73118-7901                         Itasca, IL 60143-4018


Patrick S Layng                                      Ronald W Keller                                      Tom Vaughn
Office of the U.S. Trustee, Region 11                1025 Elmwood Lane                                    55 E. Monroe Street, Suite 3850
219 S Dearborn St                                    Elk Grove Village, IL 60007-4538                     Chicago, IL 60603-5764
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Baxter Credit Union                                  SN Servicing Corporation
340 N. Milwaukee Ave                                 323 Fifth Street
Vernon Hills, IL 60061                               Eureka, CA 95501




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)American Advisors Group                           (u)Consumers Credit Union                            (u)U.S. Bank Trust National Association as Tr




End of Label Matrix
Mailable recipients      38
Bypassed recipients       3
Total                    41
  Case 18-21856         Doc 39    Filed 06/02/20 Entered 06/02/20 13:01:39            Desc Main
                                    Document     Page 4 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                 Case No: 18-21856
Ronald Keller,                                   Chapter 13

                                 Debtor(s)       Judge Carol A. Doyle

                               MOTION TO MODIFY THE PLAN


         NOW COMES the Debtor, by and through his attorney, in support of the debtor’s Motion

to Modify the Chapter 13 Plan, states as follows:


         1.      On August 2, 2018, the debtor filed a petition for relief pursuant to Chapter 13 of

Title 11 of the United States Code in the Northern District of Illinois.

         2.      On October 9, 2018, this Honorable Court confirmed the debtor’s Chapter 13

Plan.

         3.      The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of

their allowed claims, and general unsecured creditors without priority to be paid 100% of their

allowed claims.

         4.      The confirmed Chapter 13 Plan requires the debtor to make payments to the

Chapter 13 Trustee in the amount of $850.00 on a monthly basis for 60 months.

         5.      The debtor has paid $14,900.00 to the Chapter 13 Trustee thus far.

         6.       The debtor accrued a default in the instant case because he had to pay $1750.00

towards a sewer repair.

         7.      The debtor did not have enough income after this one-time expense, so he could

no longer afford to make his trustee payments.
  Case 18-21856       Doc 39     Filed 06/02/20 Entered 06/02/20 13:01:39            Desc Main
                                   Document     Page 5 of 5



       8.      The debtor is now able to resume making regular trustee payments.

       9.      The debtor further requests that this Honorable Court defer the current plan

default to the end of the Chapter 13 Plan.

       WHEREFORE, the Debtor moves this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order deferring the current plan default to the end

            of the Chapter 13 Plan of reorganization.

       B. For such other and further relief as the court deems fair and proper.




                                                            Respectfully Submitted,

                                                            /s/ Christine Thurston
                                                            Thurston Law Firm
                                                            PO Box 4018
                                                            Itasca, IL 60143
                                                            312-818-8008
                                                            Attorney for Debtor
